Judge Buckner
delivered the opinion of the court.
To reverse the decree entered in this case, Landerman prosecutes this writ of error.
The decree is erroneous for several reasons- in the first place, because current interest is allowed on the sum of $575 j in the second, because the sum on which the ten per centum damages are decreed, is not stated in the decree. The clerk is left to ascertain it by a calculation, under directions which might, from the manner in which they are given, be readily misapprehended.
Whether the .decree is erroneous in the calculation made of the payments, interest, &c., we have not entered into a minute examination. The cause was badly prepared for trial, and the record made out in a manner which, in some respects, renders it unintelligible.
The decree of the circuit court must be reversed, and the cause remanded to that court, for further proceedings to be had, placing the cause in a situation to enable the court to do justice between the parties, and for a decree to be entered not inconsistent with this opinion.